Appeal by defendant, as limited by his motion, from a resentence of the Supreme Court, Kings County (Booth, J.), imposed March 29,1981 upon the granting of the People’s motion to vacate a sentence of probation, the resentence being an intermittent prison term. Resentence modified, as a matter of discretion in the interest of justice, by reducing the sentence imposed to concurrent periods of probation of five years on the convictions of bribe receiving and receiving a reward for official misconduct and of three years on the convictions of conspiracy in the third degree and official misconduct, and the matter is remitted to the Supreme Court, Kings County, to fix the conditions of probation and for further proceedings so that execution of the judgment may be commenced or resumed. Under the circumstances, a sentence of probation is appropriate. Mangano, J.P., Gibbons, Rabin and Cohalan, JJ., concur.